DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al. (US Patent Publication No. 2015/0042599; hereinafter Lukanc) in view of Okada (US Patent Publication No. 2009/0218646) and Han et al. (US Patent Publication No. 2015/0185938; hereinafter Han).
With reference to claim 1, Lukanc discloses an array substrate comprising:
a base substrate (405) (see paragraph 66; Fig. 4); and 
a plurality of gate lines (320), a plurality of data lines (315), a common electrode layer (410), and a plurality of pixel units (305) arranged in an array disposed on the base substrate (405) (see paragraphs 65-67; Figs. 3-4), wherein
each of the pixel units (305) comprises a plurality of sub-pixel units (310) (two units of R, G, or B; Fig. 3) defined by the gate lines (320) and the data lines (315) disposed to intersect each other laterally and vertically (see paragraphs 64-65. Fig. 3), and the plurality of sub-pixel units comprise a plurality of wires (335) (see paragraph 65; Fig. 3); 
the common electrode layer (410) comprises a plurality of common electrode blocks (120) that double as self-capacitance electrodes (see paragraphs 33-34), each of the common electrode blocks (120) are connected to at least one corresponding wire of the plurality of wires (335) (see paragraph 65; Fig. 3); and
wherein two adjacent data lines (315b, 315c; 315c, 315d) of the plurality of data lines (315) define a column of the sub-pixel units (BR, GB) (see paragraph 64; Fig. 3), two adjacent gate lines (320) of the plurality of gate lines define a row of the sub-pixel units (see paragraph 63; Fig. 3), the wires (335) and the data lines (315) are disposed in a same layer (415) and extend in a same direction of the column of the sub-pixel units (see paragraph 69; Fig. 3-4), the common electrode blocks (120) are connected with the wires (335) through first vias (see paragraph 69), at least one of the wires extend to a driving circuit (500) which drives a touch function and a display function (see paragraphs 72-73; Fig. 5), each of the common electrode blocks (120) is connected with one of the wires (335) (see paragraph 74; Fig. 5), and the pixel unit (305) comprises at least a red sub-pixel unit, a blue sub-pixel unit, and a green sub-pixel unit (see paragraph 63), sub-pixel units with a same color at which the wires are located belong to different ones of the pixel units (see Fig. 3), a same column of the sub-pixel unit has a same color (see Fig. 3), a same row of the sub-pixel units are arranged in a sequence of red, green, and blue (see Fig. 3); and an extending direction of the wires (335) is the same as an extending direction of the column of the blue sub-pixel units (see Fig. 3); and the wires are disposed between the red sub-pixel unit and the green sub-pixel unit (see Fig. 3).
While disclosing all that is required as explained above Lukanc including the wires (334) being disposed adjacent the blue sub-pixel (see Fig. 3), there fails to be disclosure of the wire are disposed in blue sub-pixel units as recited or the orthographic projection overlapping of the pixel electrode and the wire as recited.
Okada discloses a display panel with touch detection function comprising a base substrate (1) a plurality of gate lines (101), a plurality of data lines (3), a common electrode layer (7), and a plurality of pixel units (103) arranged in an array (10) disposed on the base substrate (201) (see paragraphs 57, 63; Figs. 1-3), wherein an orthographic project (27B) of the at least one corresponding wire (25) on the base substrate (1) and an orthographic projection of pixel electrodes (14) of the column of the sub-pixel units overlap (see paragraphs 70, 77; Fig. 4), a width of the wire (25) in a direction of the row of the sub-pixel units is less than a width of the pixel electrode (14) in the direction of the row of the sub-pixel units in a region where the orthographic projection of the at least one of the wires (25) on the base substrate (1) and the orthographic projection of pixel electrodes (14) of the column of the sub-pixel overlap (see Fig. 4); and wherein the wires (25) are disposed in the blue sub-pixel units, and the wires (52) run through all of the pixel electrodes of the column of the blue sub-pixel units (in teaching displaying image data wherein it is well known for sub-pixel units to comprise a blue sub-pixel; see paragraphs 69-70; Figs. 5-8). 
Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc such that the wire runs through the blue-subpixel units to thereby improve distance from data lines which increases the detection accuracy by reduction of the influences of noise from the data lines (see Okada; paragraph 23).
While Lukanc and Okada disclose all that is required as explained above, however fail to specifically disclose that only one wire is disposed in each pixel unit as recited.
Han discloses a liquid crystal display device having a touch sensor (see paragraph 49; Fig. 1), wherein a common electrode layer comprises a plurality of common electrode blocks (see paragraphs 52-53; Fig. 2) each of which is connected to at least one corresponding wire (Sc1) (see paragraphs 58, 65; Figs. 3A-5A) and wherein only one wire is disposed in each pixel unit (10) (see Fig. 3A-5A).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a wire disposed in each pixel unit similar to that which is taught by Han to be carried out in a improve device similar to that which is taught by Lukanc and Okada to thereby improve aperture ratio and transmittance of pixels (see Han; paragraphs 14, 81).

With reference to claim 2, Lukanc, Okada, and Han disclose the array substrate of claim 1, wherein Han further discloses that a distance from the [an] orthographic projection of the wire on the base substrate (SUB) to an orthographic projection of the red sub-pixel unit on the base substrate in the direction of the row of the sub-pixel units is different from a distance from the orthographic projection of the wire on the base substrate to an orthographic projection of the green sub-pixel unit on the base substrate in the direction of the row of the sub-pixel units (in teaching one wire (Sc1) provided for each pixel unit; Figs. 3A-5A).

With reference to claim 3, Lukanc, Okada, and Han disclose the array substrate of claim 1, wherein Lukanc further discloses that the array substrate further comprises:
 a gate insulating layer (425) disposed on the plurality of gate lines (320) (see paragraph 71; Fig. 4) (see paragraph 71; Fig. 4);
an active layer (415) disposed on the gate insulating layer (425), wherein the plurality of data lines (315) and the wires (335) are disposed on the active layer (415) (see paragraph 69; Fig. 4);
a drain electrode (410) disposed on the active layer (415) (see paragraph 68; Fig. 4);
a first protection layer (405) disposed on the plurality of data lines and the wires and the drain electrode (415, 410), wherein the common electrode layer (120) is disposed on the first protection layer (405) (see paragraphs 67- 68; Fig. 4);
a second protection layer disposed on the first protection layer and the common electrode layer (in teaching one or more layers may separate layers (405) and (410) see paragraph 67); and
a pixel electrode (305) disposed on the second protection layer (in teaching layers may be ordered differently; see paragraph 71), wherein the pixel electrode is connected to the drain electrode via a second via (see paragraphs 69-71; Fig. 4).

With reference to claim 4, Lukanc, Okada, and Han disclose the array substrate of claim 1, wherein Okada further discloses that a distance from an orthographic projection of the first via (22) on the base substrate to an orthographic projection of a gate line (101) on the base substrate is less than a distance from an orthographic projection of the second via (16) (see paragraphs 69-70) on the base substrate to the orthographic projection of the gate line (1010) on the base substrate (see paragraphs 116-118; Fig. 6).

With reference to claim 5, Lukanc, Okada, and Han disclose the array substrate of claim 1, wherein Okada further discloses that the wherein the width of the wire (25) in the direction of the row of the sub-pixel units (103) is greater than a width of at least one of the data lines (3) in the direction of the row of the sub-pixel units (103) (see Figs. 2-4).


Claims 6, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lukanc et al. (US Patent Publication No. 2015/0042599; hereinafter Lukanc) in view of Okada (US Patent Publication No. 2009/0218646) and Min et al. (US Patent Publication No. 2003/0098939; hereinafter Min). 
With reference to claim 6, Lukanc discloses an array substrate comprising:
a base substrate (405) (see paragraph 66; Fig. 4); and
a plurality of gate lines (320), a plurality of data lines (315), a common electrode layer (410), and a plurality of pixel units (305) arranged in an array disposed on the base substrate (405) (see paragraphs 65-67; Figs. 3-4), wherein
each of the pixel units (305) comprises a plurality of sub-pixel units (310) (two units of R, G, or B; Fig. 3) defined by the gate lines (320) and the data lines (315) disposed to intersect each other laterally and vertically (see paragraphs 64-65. Fig. 3), and the plurality of sub-pixel units comprise a plurality of wires (335) (see paragraph 65; Fig. 3);
the common electrode layer (410) comprises a plurality of common electrode blocks (120) that double as self-capacitance electrodes (see paragraphs 33-34), each of the common electrode blocks (120) are connected to at least one corresponding wire of the plurality of wires (335) (see paragraph 65; Fig. 3); and
wherein two adjacent data lines (315b, 315c; 315c, 315d) of the plurality of data lines (315) define a column of the sub-pixel units (BR, GB) (see paragraph 64; Fig. 3), two adjacent gate lines (320) of the plurality of gate lines define a row of the sub-pixel units (see paragraph 63; Fig. 3), the wires (335) and the data lines (315) are disposed in a same layer (415) and extend in a same direction of the column of the sub-pixel units (see paragraph 69; Fig. 3-4), the common electrode blocks (120) are connected with the wires (335) through first vias (see paragraph 69), and the pixel unit (305) comprises at least a red sub-pixel unit, a blue sub-pixel unit, and a green sub-pixel unit (see paragraph 63), a same column of the sub-pixel unit has a same color (see Fig. 3), a same row of the sub-pixel units are arranged in a sequence of red, green, and blue (see Fig. 3); and an extending direction of the wires (335) is the same as an extending direction of the column of the blue sub-pixel units (see Fig. 3),
wherein the array substrate comprises a first electrode (120) and a second electrode (320), and in a direction perpendicular to the base substrate (425), the second electrode is disposed between the base substrate and the first electrode (120), the first electrode is the common electrode and the second electrode is the pixel electrode, or the first electrode is the pixel electrode and the second electrode is the common electrode (see paragraphs 56, 69-71; Fig. 4).
While disclosing all that is required as explained above Lukanc including the wires (334) being disposed adjacent the blue sub-pixel (see Fig. 3), there fails to be disclosure of the orthographic projection overlapping of the pixel electrode and the wire corresponding to the position of the slits as recited.
Okada discloses a display panel with touch detection function comprising a base substrate (1) a plurality of gate lines (101), a plurality of data lines (3), a common electrode layer (7), and a plurality of pixel units (103) arranged in an array (10) disposed on the base substrate (201) (see paragraphs 57, 63; Figs. 1-3), wherein an orthographic project (27B) of the at least one corresponding wire (25) on the base substrate (1) and an orthographic projection of pixel electrodes (14) of the column of the sub-pixel units at least partially overlap (see paragraphs 70, 77; Fig. 4), a width of the wire (25) in a direction of the row of the sub-pixel units is less than a width of the pixel electrode (14) in the direction of the row of the sub-pixel units in a region where the orthographic projection of the at least one of the wires (25) on the base substrate (1) and the orthographic projection of pixel electrodes (14) of the column of the sub-pixel at least partially overlap (see Fig. 4).
Therefore, one of ordinary skill in the art would have been motivated to allow the positioning of the wire in the sub-pixel units similar to that which is taught by Okada to be carried out in a device similar to that which is taught by Lukanc such that the wire runs through the blue-subpixel units to thereby improve distance from data lines which increases the detection accuracy by reduction of the influences of noise from the data lines (see Okada; paragraph 23).
Min discloses a liquid crystal display device, wherein a first (pixel) electrode (28) has a plurality of slits extending in the direction of the column of the sub-pixel units, and the wire (260) corresponds in position to at least one of the plurality of slits (see paragraphs 28-29; Fig. 3).
Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of a wire arrangement similar to that which is taught by Min to be carried out in a system similar to that which is taught by Lukanc and Okada to thereby increase the aperture ratio of the pixel (see Min; paragraph 28).

With reference to claim 9, Lukanc, Okada, and Min disclose the array substrate of claim 6, wherein Min further discloses that a proportion of an area where the orthographic projection of the wire on the base substrate and an orthographic projection of the slits on the base substrate overlap to an area of the wire is more than 50% (see Fig. 3, 5).

With reference to claim 12, Lukanc, Okada and Min disclose the array substrate of claim 6, wherein Lukanc further discloses that wherein each of the sub-pixel units has a transmission region (330), and the wire (335) is located in the transmission region (330) (see paragraph 65; Fig. 3).

With reference to claim 13, Lukanc, Okada and Min disclose the array substrate of claim 12, wherein Okada further discloses that wherein the wire (25) is adjacent to two data lines (3) of the data lines, the two data lines comprise a first data line (3-Left) and a second data line (3-Right), a distance of the wire (25) to the first data line (3-L) is larger than a distance of the wire (25) to the second data line (3-R) in the direction of the row of the sub-pixel units, and a drain electrode of a transistor (16) of the sub-pixel unit is provided between the first data line (3-L) and the wire (25) (see Fig. 2).

With reference to claim 14, Lukanc, Okada and Min disclose the array substrate of claim 13, wherein Okada further discloses that wherein a ratio of the distance of the wire to the first data line to the distance of the wire to the second data line ranges from 1.2 to 1.8 (see Fig. 2).

With reference to claim 15, Lukanc, Okada and Min disclose the array substrate of claim 12, wherein Lukanc further discloses that wherein the wire (335) is adjacent to two data lines of the data lines (315), the two data lines comprise a first data line (315A) and a second data line (315B), a distance of the wire to the first data line is substantially equal to a distance of the wire to the second data line (see Fig. 3).

With reference to claim 16, Lukanc, Okada and Min disclose the array substrate of claim 6, wherein Lukanc further discloses that the wires comprise a plurality of first wires and a plurality of second wires, each of the first wires is connected to a driving circuit which drives a touch function and a display function, and each of the second wires is not connected the driving circuit (in teaching a sensor electrode coupled to two traces (335), one of the sensing lines (335) may be coupled to a transmitter (510) for driving signal onto the sensor electrode (120) while the other trace (335) is coupled to the receiver (515) for measuring the capacitance of the sensor electrode (120); see paragraphs 74-75; Fig. 5).

With reference to claims 18, Lukanc, Okada and Min disclose the array substrate of claim 16, wherein Lukanc further discloses that the first wires and the second wires are mixed in the direction of the row of the sub-pixel units (in teaching a sensor electrode coupled to two traces (335), one of the sensing lines (335) may be coupled to a transmitter (510) for driving signal onto the sensor electrode (120) while the other trace (335) is coupled to the receiver (515) for measuring the capacitance of the sensor electrode (120); see paragraphs 74-75; Fig. 5), however fail to disclose only one wire disposed in each of the pixel units as recited.
Okada further discloses only one wire is disposed in each of the sub-pixel units (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a wire disposed in each pixel unit similar to that which is taught by Hao to be carried out in a improve device similar to that which is taught by Lukanc and Okada to thereby can reduce the decrease of  transmittance of pixels (see Hao; paragraph 53).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lukanc in view of Okada and min as applied to claim 16, and further in view of Han.
With reference to claim 17, Lukanc, Okada, and Min disclose the array substrate of claim 16, wherein Lukanc further discloses that the first and second wires are mixed in the direction of the row of sub-pixel units (in teaching a sensor electrode coupled to two traces (335), one of the sensing lines (335) may be coupled to a transmitter (510) for driving signal onto the sensor electrode (120) while the other trace (335) is coupled to the receiver (515) for measuring the capacitance of the sensor electrode (120); see paragraphs 74-75; Fig. 5), however fail to disclose only one wire disposed in each of the pixel units as recited.
Han further discloses wherein only one wire (Tx) is disposed in each of the pixel units (10) (see Fig. 15).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a wire disposed in each pixel unit similar to that which is taught by Hao to be carried out in a improve device similar to that which is taught by Lukanc and Okada to thereby can reduce the decrease of  transmittance of pixels (see Hao; paragraph 53).


Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HAN et al. (US 10,101,832) discloses a touch sensor integrated type display device including a touch non-sensing electrode serving as common electrodes and a connecting wire form to overlap the data line (see column 9, lines 9-column 10, line 54; Figs. 1-4).
LIU et al. (US 2016/0274712) discloses a touch display panel comprising a common electrode layer and touch sensing electrodes arranged to corresponding to the position of the black matrix so as to not affect the aperture ration (see paragraphs 2-3, 15-21; Figs. 1-4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADE/Examiner, Art Unit 2625
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625